                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                   ASHEVILLE DIVISION

JANE ROE,                              )
                                       )
                        Plaintiff,     )
                                       )
v.                                     ) Civil No. 1:20-cv-00066
                                       )
UNITED STATES OF AMERICA, et al.,      )
                                       )
                        Defendants.    )
                                       )
_______________________________________)


                                    PROOF OF SERVICE

       I served the summons, complaint, and Plaintiff’s Ex Parte Motion (Doc. No. 2) in the

above captioned case on Anthony Martinez by sending it via United States Postal Service

certified mail return receipt requested, postage prepaid to 129 West Trade St., Suite 300,

Charlotte, NC 28202. A certified mail receipt (No. 70172400000016206891) is attached.

       Delivery was made upon said defendant on March 12, 2020. Confirmation of delivery

and return receipt (No. 9590940233957227963792) are attached.

       This the 20th Day of April, 2020.

                                                            Respectfully Submitted,

                                                            /s/ Cooper Strickland
                                                            Cooper Strickland
                                                            N.C. Bar No. 43242
                                                            P.O. Box 92
                                                            Lynn, NC 28750
                                                            Tel. (828) 817-3703
                                                            cooper.strickland@gmail.com

                                                            Counsel for Plaintiff
USPS.com® - USPS Tracking® Results                                                                                                     4/20/20, 10:02 AM




  USPS Tracking
                                      ®                                                                                                         FAQs   !




     Track Another Package                +                                                                      ! ! ! ! ! !! ! ! ! ! ! ! !
                                                                                                                 ! ! ! !!! ! !!! ! ! ! ! ! !!

                                                                Get the free Informed Delivery® feature to receive
                                                                                                                              Learn More
                                                                automated notifications on your packages
                                                                                                                      (https://reg.usps.com/xsell?
                                                     app=UspsTools&ref=homepageBanner&appURL=https%3A%2F%2Finformeddelivery.usps.com/box/pages/intro/start.ac




                                                                                                                                         Remove        %
              Tracking Number: 70172400000016206891

              Your item was delivered to the front desk, reception area, or mail room at 12:07 pm on March
              12, 2020 in CHARLOTTE, NC 28202.




               " Delivered
              March 12, 2020 at 12:07 pm
              Delivered, Front Desk/Reception/Mail Room
              CHARLOTTE, NC 28202

              Get Updates       #




                                                                                                                                                       Feedback
                                                                                                                                 #
                  Text & Email Updates


                                                                                                                                 #
                  Tracking History


                                                                                                                                 $
                  Product Information



                   Postal       Features:          See tracking for related item: 9590940233957227963792
                   Product:     Certified Mail™    (/go/TrackConfirmAction?tLabels=9590940233957227963792)
                   First-
                   Class
                   Mail®




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=70172400000016206891%2C                                      Page 1 of 2
